DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 1/14/22 has been entered in full. Claims 131 and 173-177 are amended. Claims 167-172 and 178-181 are canceled. 
Claims 12, 14, 16, 18, 21, 23, 25, 28, 29, 31, 33, 36-39, 42, 44, 45, 91-95, 103, 106, 107, 112, 129-131 and 173-177 are pending.
Applicants' election with traverse of Group II, currently claims 131 and 173-177, was previously acknowledged. Claims 12, 14, 16, 18, 21, 23, 25, 28, 29, 31, 33, 36-39, 42, 44, 45, 91-95, 103, 106, 107, 112, 129 and 130 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
 Applications' elections of (1) "heart failure" as the species of condition, and (2) angiotensin-converting enzyme (ACE) inhibitors as the species of additional active agent or supportive therapy, were also previously acknowledged. The elected species read on each claim in the elected group. 
Claims 131 and 173-177 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (7/15/21).
The objection to the drawings at pg 2-3 is withdrawn in view of the replacement sheets for Figures 6, 7, 11 and 12 filed on 1/14/22.
The objection to the specification at pg 3 is withdrawn in view of the amendments to the title of the specification. 
All objections and/or rejections of claims 167-172 and 178-181 are moot in view of the cancellation of these claims.
The objections to claims 131 and 173-177 at pg 3 are withdrawn in view of the amendments to the claims.
Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 131 and 173-177 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A fusion protein comprising a BMP10pro polypeptide comprising an amino acid sequence of SEQ ID NO: 82 or 85, 
does not reasonably provide enablement for 
A fusion protein comprising a BMP10pro polypeptide comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 82 or 85. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This rejection was set forth at pg 5-9 of the 7/15/21 Office Action.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention is a product, specifically, a BMP10pro (bone morphogenetic polypeptide 10 propeptide) polypeptide that contains mutations with respect to the wild type version of the protein. The specification teaches that BMP10 is 
The specification teaches that SEQ ID NO: 82 is BMP10pro(22-315)-hFc with a TPA leader, and SEQ ID NO: 85 is BMP10pro(22-312)-hFc with a TPA leader (¶ 410-419). These include either residues 22-315 or 22-312 of BMP10, which correspond to residues 2-295 or 2-292 of wild type human BMP10pro sequence disclosed as SEQ ID NO: 34 (¶ 93). SEQ ID NO: 82 and 85 are, respectively, 547 and 544 amino acids in length, which means that the genus of fusion proteins that are 90% identical to these sequences includes variants with up to 54 amino acid changes; i.e., 10% of the protein, as encompassed by claim 131. Dependent claim 173 as amended encompasses all variants that are at least 91% identical to SEQ ID NO: 82 or 85, which is only a genus only marginally narrower than claim 131 as it still encompasses up to 48 or 49 amino acid changes. Dependent claims 175-177 as amended depend from claim 131 and encompass the same scope of variants.  
As set forth previously, Example 6 reports that each C-terminally truncated mutant "showed high affinity for BMP10 and BM9", and "high to moderate affinity for BMP6 and BMP5" (¶ 423). The example further reports that the fusion proteins can antagonize BMP10 in cell-based assays (¶ 424), concluding that "[t]he data indicate that BMP10 propeptides can tolerate C-terminal truncations of 1, 2, 3, or 4 amino acids without losing BMP10 antagonizing activity" and that surprisingly, the BMP10pro(22-312)-hFc has "threefold or greater" activity than BMP10pro(22-315)-hFc (¶ 425). Example 7 describes an experiment in which the shorter fusion polypeptide was administered to a mouse model of heart failure, with the result that administration "inhibited cardiac hypertrophy (see FIG. 14), suppressed cardiac remodeling (see FIGS. 
The teachings of the specification and working examples have been fully considered and are sufficient to enable use of a fusion protein comprising a BMP10pro polypeptide comprising an amino acid sequence of SEQ ID NO: 82 or 85. However, such teachings are not sufficient to enable the larger genus of variants that share 90% identity with such a protein, which include up to 54 amino acid changes with respect to the reference sequence. The size of the vast genus of variants is such that it would require undue experimentation to make and test each of the variants for activity in antagonizing BMP10. Beyond the limited mutations described in the specification, Applicants have not given any guidance as to which amino acid substitutions, deletions or insertions can be tolerated and retain functionality in the sequence of BMP10pro (SEQ ID NO: 34).
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in Biochemistry 29(37): 8509-8517; Ngo et al (1995) “The Protein Folding Problem and Tertiary Structure Prediction, Chapter 14: Computational Complexity Protein Structure Prediction, and the Levinthal Paradox” pp. 492-495; each reference cited previously]. However, Applicants have not providing guidance corresponding in scope to the claimed genus of "variants" to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions. 
Although the specification outlines art-recognized procedures for producing variants, this is not adequate guidance as to the nature of active variants that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation. Even if an active or binding site were identified in the specification, it may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity. The art recognizes that function cannot be predicted from structure alone [Bork (2000) “Powers and Pitfalls in Sequence Analysis: The 70% Hurdle.” Genome Research 10:398-400; Skolnick et al (2000) “From gene to protein structure and function: novel applications of computational approaches in the genomic era.” Trends in Biotech. 18(1): 34-39; Doerks et al (1998) “Protein annotation: detective work for function prediction.” Trends in Genetics 14(6): 248-250; Brenner (1999) “Errors in genome annotation.” Trends in Genetics 15(4): 132-133; each reference cited previously].
	Due to the large quantity of experimentation necessary to generate the large number of fusion protein variants encompassed by the claims and to screen the same for activity in antagonizing BMP10, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity beyond the disclosed N- and C-terminal truncations, the absence of working examples 

Applicants’ arguments (1/14/22; pg 17-19) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants submit that the claims have been amended, argue that "a BMP10pro polypeptide comprising an amino acid sequence that is 90% identical to the amino acid sequence of SEQ ID NOs: 82 AND 85, comprises the above-refenced polypeptide (i.e., a BMP10pro polypeptide comprising an amino acid sequence that is 100% identical to a sequence that begins at a position corresponding to any one of the amino acids 1-6 of SEQ ID NO: 34 and ends at a position corresponding to any one of amino acids 292-295 of SEQ ID NO: 5, wherein the polypeptide does not comprise the sequence of amino acids RIRR; and or the C-terminus of the polypeptide is not R296 of SEQ ID NO: 34) which is, as acknowledged by the Examiner, enabled by the specification" (pg 18-19).
These arguments have been fully considered but are not found persuasive. Claim 131 as amended does not require similarity to both "SEQ ID NOs: 82 AND 85", as stated by Applicants, but instead recites similarity to "SEQ ID NOs: 82 or 85". However, even if similarity was required to both sequence simultaneously, this would not result in enablement for the claimed fusion protein, because the claim would still encompass variants with up 10% of the amino acids changed with respect to SEQ ID NO: 82 and 85, which only differ by 3 amino acids out of over 540 amino acids. Furthermore, the genus encompassed by the amended claims is not limited to referenced BMPpro polypeptide (i.e., "a BMP10pro polypeptide comprising an amino acid sequence that is 100% identical…), because the genus encompasses variants with 10% of the amino acids changed anywhere in the sequence of SEQ ID NO: 82 or 85, and thus is not limited to sequences with 100% identity to a BMPpro polypeptide.
  
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 131 and 173-177 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shields et al, U.S. Patent Application Publication 2009/0017019, published 1/15/09, filed 5/30/08 and claiming priority to 6/1/07 (cited previously). The earliest date to which the instant application claims priority is 2/6/17. This rejection was set forth at pg 9-13 of the 7/15/21 Office Action.
Claim 131, as amended, encompasses a fusion protein comprising a BMP10 propeptide (BMP10pro) polypeptide comprising an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO: 85. This embodiment was previously recited in the alternative in dependent claim 173. The sequence of SEQ ID NO: 85 is 544 amino acids in length, and thus polypeptides that are at least 90% identical to each include those with changes in up to 10% of the protein, or 54 amino acids. The instant specification further teaches that SEQ ID NO: 85 is the protein BMP10pro(22-312)-hFc with a TPA leader (¶ 410), which comprises amino acids 22-312 of SEQ ID NO: 34 fused to a human IgG1 Fc region, and with a TPA leader of 24 amino acids. As set forth previously, Shields teaches a fusion protein comprising amino acids 22-313 of SEQ ID NO: 2 (BMP 10 propeptide) fused to residues 134-360 of SEQ ID NO: 18 (human IgG1 Fc domain) (¶ 16-17). Such a sequence is 519 amino acids in length, and differs from instant SEQ ID NO: 85, only in that it (i) has an extra arginine at the end of the BMP10 sequence; (ii) has two extra residues at the N-terminus of the Fc domain; (iii) lacks a linker (TGGG) between the two parts that is found in SEQ ID NO: 
Claim 173, as amended, encompasses a fusion protein of claim 131 selected from a group including a polypeptide comprising a sequence at least 91% identical to the amino acid sequence of SEQ ID NO: 85. This embodiment is also met by the fusion protein of Shields that shares 94.8% with SEQ ID NO: 5, and thus the fusion protein taught by Shields also anticipates claim 173 as amended. 
Claims 174 and 175, as amended, encompass a fusion protein of claim 131 wherein the polypeptide comprises a glycosylated amino acid (claim 174) and further wherein the polypeptide has a glycosylation pattern obtainable from a Chinese hamster ovary cell line (claim 175). Shields further teaches expression of BMP10 proteins of the invention in host cells that include Chinese hamster ovary cells (¶ 224). Produced in such cells, the BMP10 polypeptide would inherently have a glycosylation pattern obtainable from such cells, even if not expressly recognized as such by Shields. Therefore, the teachings of Shields also anticipate claims 174 and 175 as amended.	Claims 176 and 177, as amended, limit the fusion protein of claim 173 to one wherein the polypeptide binds to and/or inhibits the activity of one or more ligands selected from a group including BMP10 (claim 176) or BMP10 in a cell-based assay (claim 177). Shields further teaches that the BMP10 propeptide of amino acids 22-313 is a BMP-10 antagonist "capable of forming an inhibitory complex with mature BMP-10" (¶ 16), and that antagonists of the invention can show activity in a cell-based assay; e.g., changes in activity in an endothelial or vascular cell (e.g., ¶ 42). As such, the teachings of Shields also anticipate claims 176 and 177 as amended.

Applicants’ arguments (1/14/22; pg 19-21) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the claims have been amended to embodiments not taught by Shields (pg 19-20). Applicants argue that the rejection "relies on mere naming or description of the subject matter of the instant claims in 
These arguments have been fully considered but are not found persuasive. Applicants do not explain which limitations of the instant claims that are taught by Shields are found "in separate discrete sections", such that these teachings do not anticipate the instant claims. The rejection, restated above in view of the amendments to the claims, sets forth how the teachings of Shields anticipates the claims, and does not rely on teachings from "separate discrete sections". The fusion protein anticipating independent claim 131 is taught in one section of the specification; specifically, ¶ 16-17. While such a fusion protein may not be described in the Example section of Shields, this does not mean that Shields does not provide an example of such a fusion protein. Shields teaches that a BMP-10 antagonistic peptide can be fused to an Ig Fc domain, and provides examples of such peptides and examples of such Ig Fc domains to use, and thus the elements of the claims are arranged as required by the instant claims. Applicants argue, but do not provide evidence as to why the fusion protein taught by Shields is not enabled by the disclosure. Per MPEP 2121.I, prior art is presumed to be enabling when it anticipates all of the elements of a claimed invention. Furthermore, per MPEP 716.01(c).II. "The arguments of counsel cannot take the place of evidence in the record". It the absence of evidence as to why the disclosure of Shields does not enable the fusion protein meeting the limitations of the instant claims, the argument is not found persuasive.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646